Citation Nr: 1048459	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  09-15 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from 
September 1969 to August 1973.

This appeal to the Board of Veterans' Appeals (Board) is from a 
May 2008 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas, which granted 
service connection for bilateral hearing loss and assigned an 
initial 0 percent (i.e., noncompensable) rating retroactively 
effective September 7, 2007, the date of receipt of this claim.  
The RO also granted service connection for tinnitus and assigned 
a 10 percent rating, also retroactively effective from September 
7, 2007.  There is no higher rating for tinnitus.  38 C.F.R. § 
4.87, Diagnostic Code 6260 (2010).  See also Smith v. Nicholson, 
451 F.3d 1344 (Fed. Cir. 2006).  Consequently, the Veteran's 
appeal is only for a higher initial rating for his bilateral 
hearing loss.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999) (indicating that when a Veteran appeals the initial 
rating, VA adjudicators must consider whether to "stage" the 
rating, meaning assign different ratings at different times since 
the effective date of the award to compensate the Veteran for 
varying levels of severity of the disability).

In August 2010, as support for his claim, the Veteran testified 
at a hearing at the RO before the undersigned Veterans Law Judge 
of the Board (Travel Board hearing).  During the hearing, the 
Veteran indicated there are additional treatment records at the 
local VA Medical Center (VAMC) in Houston that need to be 
obtained and considered in deciding his appeal.  He also 
requested another VA compensation examination to reassess the 
severity of his hearing loss.  So the Board is remanding his 
claim to the RO via the Appeals Management Center (AMC) 
in Washington, DC, for this additional development.




REMAND

VA is generally required to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  This duty to assist includes 
conducting a thorough and comprehensive medical examination, 
especially where the available evidence is too old for an 
adequate assessment of the Veteran's current condition.  
Robinette v. Brown, 8 Vet. App. 69, 76 (1995); Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993).  

The Veteran's most recent VA audiological evaluation for his 
bilateral hearing loss was in February 2008, so nearly three 
years ago.  During his August 2010 Travel Board hearing, the 
Veteran and his representative asserted that his hearing acuity 
had declined since that February 2008 evaluation.  So 
reexamination is needed to reassess the severity of this 
disability.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See 
also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the 
Court determined the Board should have ordered a contemporaneous 
examination of the Veteran because a 23-month old examination was 
too remote in time to adequately support the decision in an 
appeal for an increased rating); see, too, Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (where the record does not adequately 
reveal current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of the 
disability since the previous examination).  See, as well, 
VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 
1 Vet. App. 121 (1991).

VA's duty to assist the Veteran also requires obtaining all other 
relevant medical evidence in support of his claim for a higher 
initial rating, including the additional records he referenced 
during his August 2010 hearing regarding evaluation and treatment 
he has received, notably hearing aids, including as recently as 
July 2010 in the VA outpatient clinic (VAOPC) at the local VAMC 
in Houston.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
constructive, if not actual, notice of the existence and 
potential pertinence of these additional records, so they must be 
obtained before deciding the appeal.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Accordingly, the claim is REMANDED for the following additional 
development and consideration:

1.	Obtain up-to-date VA audiological reports 
and treatment records, especially 
concerning the treatment the Veteran 
recently received in July 2010 in the 
VAOPC at the local VAMC in Houston, 
which apparently included the fitting of 
hearing aids.

2.	Schedule the Veteran for another VA 
audiological evaluation to reassess the 
severity of his bilateral hearing loss.  
The claims file, including a complete 
copy of this remand and any additional 
records obtained, must be made available 
to the examiner for review of the 
pertinent medical and other history.  The 
Veteran is hereby advised that failure to 
report for this scheduled examination, 
without good cause, may have adverse 
consequences on this pending claim.  In 
addition to reporting the amount of 
hearing loss in each of the specified 
frequencies of 1,000, 2,000, 3,000, and 
4,000 Hertz, the resulting average, and 
the speech recognition ability, 
the designated examiner must discuss the 
effect of the Veteran's hearing loss 
disability on his occupational 
functioning and daily activities.  
See Revised Disability Examination 
Worksheets, Fast Letter 07-10 (Dep't of 
Veterans Affairs Veterans Apr. 24, 2007); 
see also 38 C.F.R. § 4.10 (2010); 
Martinak v. Nicholson, 21 Vet. App. 447, 
455-56 (2007).



3.	Then readjudicate the claim for an 
initial compensable rating for the 
bilateral hearing loss in light of any 
additional evidence obtained.  If this 
claim is not granted to the Veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them an 
opportunity to submit additional evidence 
and/or argument in response before 
returning the file to the Board for 
further appellate consideration of the 
claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


